Exhibit 10.1

 

        *Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

CO-PROMOTION AGREEMENT

 

THIS CO-PROMOTION AGREEMENT (this “Agreement”) is dated and effective as of the
             day of January, 2005 (the “Effective Date”).

 

BY AND BETWEEN

 

SOLVAY PHARMACEUTICALS, INC., on behalf of UNIMED PHARMACEUTICALS, INC. its
wholly owned subsidiary, a Delaware corporation, maintaining a place of business
at 901 Sawyer Road, Marietta, Georgia 30062 (hereinafter, “SOLVAY”),

 

AND:

 

ICOS Technology Services, LLC, a Delaware limited liability corporation,
maintaining a place of business at 4948 West 145th Street, Midlothian, Illinois
60445, a wholly-owned subsidiary of ICOS Corporation, a Delaware Corporation
(hereinafter, “ICOS”).

 

RECITALS:

 

WHEREAS SOLVAY markets AndroGel® (testosterone gel) 1%, a proprietary
pharmaceutical product comprising testosterone in a gel formulation, and

 

WHEREAS ICOS desires to co-promote AndroGel® with SOLVAY in the United States,
in accordance with the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants herein set forth, and
intending to be legally bound hereby, the Parties hereto agree as follows:

 

ARTICLE 1

INTERPRETATION

 

1. Definitions. In this Agreement, the following terms shall have the following
meanings, except where the context otherwise requires:

 

1.1 “Affiliate” means any corporation or business entity of which a party owns,
directly or indirectly, fifty percent (50%) or more of the assets or outstanding
stock or other ownership interests, or any corporation or business entity which
a party directly or indirectly controls, or any parent corporation or business
entity that owns, directly or indirectly, fifty percent (50%) or more of the
assets or outstanding stock or ownership interests of a party or which directly
or indirectly controls a party.

 

1.2 “[*] Position Detail” means a presentation of the Product to a licensed
prescriber by a Representative in which the Product [*].

 

1.3 “Frequency Goal” shall mean the number of Sales Calls that ICOS is obligated
to make in a particular Sales Quarter, as set forth in Section 2.2(a) below.

 

1.4 “GAAP” means generally accepted accounting principles in the United States.

 

        *Confidential Treatment Requested.



--------------------------------------------------------------------------------

1.5 “Gross Margin” means Net Sales less [*] percent ([*]%) of SOLVAY’s
Manufacturing Cost for the Product, as calculated in accordance with GAAP.
Manufacturing Cost for the Product shall be the sum of:

 

(i) the cost of goods produced, including without limitation direct labor and
material costs and product quality assurance/quality control costs, as well as
overhead properly allocated to manufacturing of the Product; [*];

 

(ii) all revenue-based royalties paid to Third Parties under patent or
technology licenses that are necessary in order to manufacture, use, sell, or
distribute the Product;

 

(iii) [*] and other services rendered pursuant to [*].

 

Notwithstanding the foregoing, in the event that the calculation of
Manufacturing Cost in accordance with subsections (i) through (iii) above
exceeds [*] percent ([*]%) of Net Sales, then Manufacturing Cost shall be deemed
to be[*] percent ([*]%) of Net Sales.

 

1.6 “Gross Sales” means the gross amount invoiced by SOLVAY, its Affiliates,
sublicensees, or other agents for sales of the Product to Third Parties in the
Territory, as calculated in accordance with GAAP.

 

1.7 “Net Sales” means Gross Sales less the following, all as calculated in
accordance with GAAP:

 

(i) normal or customary trade, cash, and quantity discounts on the Product
(other than price discounts granted at the time of invoicing and which are
included in the determination of Gross Sales); and

 

(ii) Credits or allowances made for rejection or return of previously sold
Product or for retroactive price adjustments (including chargebacks and Medicaid
and similar types of rebates);

 

plus, any retroactive price increases or other positive adjustments (e.g.,
credits based on true-up of estimated rebate payments).

 

Net Sales will be adjusted for fluctuations in wholesaler [*] inventory levels
during the term of this Agreement. For the sake of clarity, the intent of this
adjustment is to align Net Sales with prescription demand for the Product. The
change in wholesaler inventory levels for the Product (in units) over the term
of this Agreement will be the determinant for this adjustment. Beginning
inventory at the wholesaler level shall be established as of the 1st day of
January, 2005 and as of the first day of each Sales Quarter thereafter. [*] The
adjusted Net Sales number will be used to determine the Incremental Fee
compensation to ICOS for the applicable period pursuant to section 3.1.
Inventory levels will be documented using [*].

 

1.8 “Primary Care Target Audience” means (a) general practitioners, (b) family
practitioners, (c) primary care physicians and (d) nurse practitioners or other
healthcare professionals under physician supervision with the legal authority to
prescribe the Product.

 

1.9 “Product” means AndroGel® (testosterone gel) 1%, a proprietary
pharmaceutical product comprising testosterone in a gel formulation that is
currently marketed by SOLVAY in the United States, in all of its dosage forms
and methods of administration, and including any line extensions, Product
substitutes and improvements thereto and new dosage forms.

 

1.10 “Representative” means a sales employee of SOLVAY or ICOS, as the case may
be, who engages in the detailing of healthcare professionals; in the case of
ICOS, Representative means a member of ICOS’ existing sales force consisting of
approximately 165 persons.

 

1.11 “Sales Call” means a presentation to a member of the Target Audience by a
Representative during which such Representative promotes the Product.

 

        *Confidential Treatment Requested.



--------------------------------------------------------------------------------

1.12 “Sales Quarter” shall mean a period of three (3) consecutive calendar
months ending March 31, June 30, Sept. 30 and December 31, during the term of
this Agreement during which ICOS Sales Representatives make Sales Calls relating
to the Product.

 

1.13 “[*] Position Detail” means a presentation of the Product to a licensed
prescriber by a Representative in which the Product [*].

 

1.14 “Specialty Target Audience” means endocrinologists, urologists, HIV and
infectious disease physicians or other specialists who may prescribe the Product
for its labeled indication, and other healthcare professionals under the
supervision of such specialists with the legal authority to prescribe the
Product.

 

1.15 “Target Audience” means [*].

 

1.16 “Territory” means the United States, exclusive of Alaska, Hawaii, Puerto
Rico, and the other territories and possessions of the United States.

 

1.17 “Third Party” means any entity or individual other than SOLVAY or ICOS or
their respective Affiliates.

 

ARTICLE 2

OBLIGATIONS OF ICOS

 

2.1 Appointment to Co-Promote. SOLVAY hereby appoints ICOS, and ICOS hereby
accepts appointment, to promote the Product in conjunction with SOLVAY in the
Territory for the term of this Agreement, in accordance with the terms and
conditions of this Agreement. Each party agrees to cooperate and act in good
faith with the other party in the performance of this Agreement and to provide
reasonable support to the other party in the performance of such other party’s
obligations hereunder. ICOS shall not have the right to sublicense, assign, or
subcontract its rights or obligations hereunder, except in accordance with
Section 14.11 below. In consideration for such appointment, ICOS agrees not to
engage in the promotion or marketing of products competitive with the Product
within the Territory during the term of this Agreement and for a period of [*]
([*]) months after its expiration, provided, however, that this prohibition
shall not apply in the event that this Agreement is terminated (a) by ICOS
pursuant to Section 8.2(iii), 8.2(iv), or 8.2(v), below, or (b) by SOLVAY
pursuant to Section 8.2(iii), or Section 8.3(ii) below. For purposes of this
provision, a product shall be deemed to be competitive with the Product if it is
approved by the U.S. Food and Drug Administration (“FDA”) with an indication in
the product prescribing information for the treatment of [*].

 

2.2 Scope of Co-Promotion Activities. ICOS Representatives shall perform Sales
Calls on the Target Audience as follows:

 

  (a) Except as otherwise set forth herein, ICOS Representatives shall perform
the number of Sales Calls required to meet the Frequency Goal for each Sales
Quarter. Beginning with the second Sales Quarter, the Frequency Goal for ICOS
Representatives shall be [*] Sales Calls per Sales Quarter. For the first Sales
Quarter, the Frequency Goal for ICOS Representatives shall be determined
proportionally as follows:

 

(i) A fraction (the “Adjustment Factor”) shall be created, the numerator of
which will be the number of complete calendar weeks in the first Sales Quarter
during which ICOS Sales Representatives conduct Sales Calls and the denominator
of which shall be thirteen (13);

 

(ii) The Adjustment Factor shall be multiplied by [*]; and

 

(iii) The resulting number shall be the Frequency Goal for the first Sales
Quarter.

 

  (b) All Sales Calls by ICOS Representatives shall be performed in the [*]
Position Detail or [*] Position Detail, to the Target Audience.

 

        *Confidential Treatment Requested.



--------------------------------------------------------------------------------

  (c) Notwithstanding the foregoing, ICOS shall not be deemed to have failed to
reach its Frequency Goal in a particular Sales Quarter if at least one (1) of
the following is true:

 

(i) the number of Sales Calls performed by ICOS (the “Actual Sales Calls”) for
such Sales Quarter is at least [*] percent ([*]%) of the Frequency Goal for such
Sales Quarter, and/or

 

(ii) the Average Sales Calls for such Sales Quarter is at least [*] percent
([*]%) of the Frequency Goal for such Sales Quarter. For purposes of this
Section 2.2(c)(ii), the “Average Sales Calls” for a Sales Quarter shall be
determined by averaging the number of Actual Sales Calls during such Sales
Quarter with [*].

 

  (d) ICOS Representatives shall during Sales Calls utilize promotional
materials supplied by SOLVAY pursuant to Section 4.5 to the Target Audience, as
reasonably appropriate. ICOS shall not distribute any other Product promotional
materials unless approved in advance by SOLVAY in writing.

 

  (e) ICOS shall use its best efforts to launch the Sales Calls by the ICOS
Representatives as soon as possible and in no event later than the week of [*]
or [*] weeks after execution of this Agreement, whichever is later.

 

2.3 Representations to Customers. ICOS covenants that its Representatives will
not make any false or misleading representations to customers regarding the
Product and will not make any representations, warranties or guarantees with
respect to the specifications, features or capabilities of the Product that are
not consistent with any of the applicable and then current FDA approved
labeling, package insert, Product promotional materials provided by SOLVAY, or
other documentation accompanying or describing the Product that has been
provided to ICOS by SOLVAY.

 

2.4 Training of ICOS Representatives. ICOS will provide training on the Product
during ICOS sales training classes to be held as soon as reasonably practicable
following execution of this Agreement. SOLVAY will be responsible for providing
all Product-specific sales training materials and for ensuring that their
content is consistent with applicable legal and regulatory standards. ICOS shall
have the opportunity to review all training materials prior to using them to
train ICOS Representatives. Training may be conducted either by training
professionals from SOLVAY or ICOS. ICOS will allocate appropriate time for
ongoing training on the Product at ICOS national or district sales force
meetings. If new developments in the market require additional training, ICOS
may train jointly with SOLVAY representatives, as agreed upon by the parties.
ICOS sales management and sales training managers will provide periodic guidance
in support of Sales Calls as they deem appropriate. ICOS will fund all sales
training efforts necessary to properly train its Representatives, with Product
technical support from SOLVAY as required pursuant to Section 4.6 hereof.

 

2.5 ICOS Programs. ICOS agrees to evaluate, [*]. ICOS also agrees to review [*].

 

2.6 Supervision. ICOS shall provide the necessary ICOS management and
supervisory personnel to coordinate and support the activities of the ICOS
Representatives as appropriate to accomplish ICOS’s responsibilities under this
Agreement. ICOS shall respond to reasonable SOLVAY requests for information with
respect to [*].

 

2.7 Incentive Compensation to Representatives. ICOS will make available to its
Representatives detailing AndroGel® an incentive compensation plan in which the
target weighting attributed to the promotion of the Product is at least [*]% of
the overall plan. ICOS will not utilize its existing 165-person sales force to
promote a third product (in addition to Cialis and AndroGel®) during [*]; if
ICOS enters into an agreement to promote a third product during the term of this
Agreement (beginning [*] or later), such product will be assigned [*], and ICOS
will negotiate in good faith with Solvay regarding the weighting to be assigned
to AndroGel® (provided that it shall be at least [*]%) under its overall
incentive compensation plan, in an effort to ensure that AndroGel® receives an
appropriate amount of attention. ICOS will provide [*], and that information
shall be considered ICOS’s Confidential Information subject to Article 12 below.

 

        *Confidential Treatment Requested.



--------------------------------------------------------------------------------

2.8 Reports. Within thirty (30) days following the end of each month, ICOS will
provide SOLVAY a report regarding Sales Calls made by ICOS Representatives
during such month. The parties shall agree on the format for such reports and
the information to be included, which may include the number of calls on the
Target Audience, Sales Calls achieved, sample voucher Sales Calls, and reach and
frequency of Sales Calls.

 

2.9 ICOS Resources. ICOS sales management personnel will work with the marketing
and sales force leadership of SOLVAY to coordinate field activity, with brand
strategy and tactics relating to the Product established by SOLVAY with input
from ICOS through its participation on the Commercial Committee. ICOS will
designate one or more management personnel with responsibility for assisting in
implementation of Product promotional programs agreed upon by the Commercial
Committee. ICOS sales management will participate in periodic meetings with
SOLVAY, as agreed upon by the parties, to discuss resource allocation (e.g.,
call activity) as well as customer and competition activity in the shared
territories.

 

ARTICLE 3

CONSIDERATION

 

3.1 Compensation to ICOS. In consideration of ICOS’s services under this
Agreement, SOLVAY shall compensate ICOS quarterly based on a fixed promotional
payment per Sales Call of $[*] (the “Base Fee”), capped at [*] ([*]) Sales Calls
per year. If Net Sales exceed [*] U.S. dollars (U.S. $[*]) for calendar year
2005, the Base Fee will be increased to $[*] beginning January 1, 2006. In
addition to the Base Fee, SOLVAY shall also compensate ICOS quarterly based on
incremental Gross Margin as provided in Subsections (a) through (e) below (the
“Incremental Fee”). The Incremental Fee shall be calculated as follows:

 

  (a) For the period from January 1 through December 31, 2005, SOLVAY shall pay
ICOS an Incremental Fee equal to:

 

  (i) [*] percent ([*]%) of the Gross Margin associated with Net Sales less than
[*] U.S. dollars (US $[*]);

 

  (ii) [*] percent ([*]%) of the Gross Margin associated with Net Sales equal to
or greater than [*] U.S. dollars (US $[*]) and less than or equal to [*] U.S.
dollars (U.S. $[*]);

 

  (iii) [*] percent ([*]%) of the Gross Margin associated with Net Sales equal
to or greater than [*] U.S. dollars (U.S. $[*]) and less than or equal to [*]
U.S. dollars (U.S. $[*]); and

 

  (iv) [*] percent ([*]%) of the Gross Margin associated with Net Sales in
excess of [*] U.S. dollars (U.S. $[*]).

 

  (b) For the period from January 1, 2006 through December 31, 2006, SOLVAY
shall pay ICOS an Incremental Fee equal to:

 

  (i) [*] percent ([*]%) of the Gross Margin associated with Net Sales less than
[*] U.S. dollars (US $[*]);

 

  (ii) [*] percent ([*]%) of the Gross Margin associated with Net Sales equal to
or greater than [*] U.S. dollars (US $[*]) and less than or equal to [*] U.S.
dollars (U.S. $[*]); and

 

  (iii) [*] percent ([*]%) of the Gross Margin associated with Net in excess of
[*] U.S. dollars (U.S. $[*]).

 

        *Confidential Treatment Requested.



--------------------------------------------------------------------------------

  (c) For the period from January 1, 2007 through December 31, 2007 (if the term
of this Agreement is so extended by the parties), SOLVAY shall pay ICOS an
Incremental Fee based on [*].

 

  (d) For each of subsections (a) and (b) above, the percentages stated
represent marginal rates, so that each percentage applies only with respect to
the Gross Margin on Net Sales within the corresponding tier.

 

  (e) Except as set forth herein, SOLVAY shall, within [*] days after the last
day of each Sales Quarter, make payments to ICOS of amounts due hereunder, as
set forth below, by wire transfer of immediately available funds to an account
designated by ICOS.

 

(i) SOLVAY shall pay ICOS for the number of Sales Calls performed by ICOS during
such Sales Quarter, as reported by ICOS pursuant to Section 2.9 above, based on
the Base Fee; and

 

(ii) SOLVAY shall make a payment to ICOS of the estimated Incremental Fee based
on the Gross Margin of Product sold during such Sales Quarter, as further
described herein. In determining the quarterly estimated Incremental Fee
payments, the following “Quarterly Thresholds” for Net Sales shall be used:

 

2005: [*] U.S. dollars (U.S. $[*])

 

2006: [*] U.S. dollars (U.S. $[*])

 

2007 (if the term of this Agreement is so extended by the parties): Quarterly
Threshold to be agreed upon by the parties)

 

For the first three (3) Sales Quarters in 2005, SOLVAY shall pay ICOS [*]
percent ([*]%) of the Gross Margin on Net Sales in excess of the applicable
Quarterly Threshold. For the first three (3) Sales Quarters in 2006, SOLVAY
shall pay ICOS [*] percent ([*]%) of the Gross Margin on Net Sales in excess of
the applicable Quarterly Threshold. Following the fourth Sales Quarter of each
calendar year, SOLVAY shall determine the total Net Sales and Gross Margin for
the Product for such calendar year and shall perform a true-up calculation to
determine the additional amounts owed by one party to the other for such
calendar year, so that ICOS receives the actual Incremental Fee compensation
that it is due for such calendar year under subsections (a), (b), and (c) above.
SOLVAY shall submit such true-up calculation to ICOS within [*] days following
the end of the applicable calendar year, and the party owing amounts to the
other shall pay such amounts within [*] days following the end of the calendar
year. Notwithstanding the foregoing, if ICOS objects in writing to SOLVAY’s
calculation of amounts due for the calendar year, ICOS shall promptly notify
SOLVAY and the parties shall immediately collaborate in good faith to determine
and pay the appropriate amounts due, provided, however, that ICOS’s failure to
object to any such calculation shall not limit its ability to audit SOLVAY under
Section 5.1 below or otherwise act as a waiver of any rights or remedies that
ICOS may have hereunder.

 

  (f) Illustration of final Incremental Fee calculation: Assume that total Net
Sales for the period from January 1 through December 31, 2005, are [*] U.S.
dollars (US $[*]). Assume further that, for 2005, the Gross Margin is equal to
[*] percent ([*]%) of Net Sales. For 2005, the sum of the final Incremental Fee
payable to ICOS pursuant to Section 3.1 would be [*] U.S. dollars (US $ [*]),
calculated as the sum of the following:

 

(i) $[*] of Net Sales

 

(ii) $[*]

 

[*]

 

        *Confidential Treatment Requested.



--------------------------------------------------------------------------------

(iii) $[*]

 

Total = (i)+(ii)+(iii) =$[*]

 

This annual fee amount would be reconciled against the estimated quarterly
payments previously made by Solvay with respect to 2005 sales as contemplated by
subsection (e)(ii) above.

 

3.2 SOLVAY Reports. Within ten (10) days after the end of each Sales Quarter,
SOLVAY shall provide ICOS with a preliminary report showing: (i) Gross Sales of
the Product in the Territory for such Sales Quarter and (ii) a calculation
demonstrating the adjustments to Gross Sales in order to arrive at Net Sales
(including a good faith estimate of the adjustments based on changes in
inventory levels for the period). Within thirty (30) days after the end of each
Sales Quarter, SOLVAY shall provide ICOS with a final report showing: (i) Gross
Sales of the Product in the Territory for such Sales Quarter and (ii) a
calculation demonstrating the adjustments to Gross Sales in order to arrive at
Net Sales; and (iii) a calculation demonstrating the adjustments to Net Sales in
order to arrive at Gross Margin. SOLVAY will also provide ICOS with monthly
reports of Gross Sales for the Product and sales calls performed in a form and
at a time agreed to by the parties. SOLVAY will also provide ICOS with quarterly
wholesaler inventory reports for the Product to determine changes in inventory
levels in a form and at a time agreed to by the parties.

 

ARTICLE 4

OBLIGATIONS OF SOLVAY

 

4.1 SOLVAY Promotional Efforts. During each calendar year of the term of this
Agreement, (a) SOLVAY Representatives shall perform a minimum of [*] ([*]) Sales
Calls, and (b) SOLVAY shall provide promotional, marketing, and advertising
support for the Product comparable to the level of support provided by SOLVAY
for the Product in [*], plus or minus [*]%. Notwithstanding the foregoing, if
the first and/or last calendar years of the term of this Agreement are not full
calendar years, then the number of Sales Calls and the level of promotional,
marketing, and advertising support required to be performed or provided by
SOLVAY shall be adjusted proportionately. All Sales Calls by SOLVAY
Representatives shall be performed in the [*] Position Detail, and [*]% of the
Incentive Compensation available to SOLVAY Representatives shall be allocated to
the Product.

 

4.2 Terms of Sale. All terms of sale for Product, including, without limitation,
policies concerning pricing, changes to prices, credit terms, cash discounts and
returns and allowances shall be set by SOLVAY. All sales of Product shall be
recorded on the books of SOLVAY. ICOS is not authorized to negotiate pricing
issues with regard to the Product.

 

4.3 Supply, Purchase and Sale of the Product. SOLVAY shall offer the Product for
sale in the Territory and shall take all necessary and reasonable actions to
ensure that there is a continuous supply of sufficient quantities of Product so
as to fill promptly all orders for the Product and otherwise fully supply the
market. SOLVAY shall be exclusively responsible for accepting and filling
purchase orders, billing, and returns with respect to the Product. If ICOS
receives an order for the Product, it shall promptly transmit such order to
SOLVAY for acceptance or rejection, which acceptance or rejection shall be at
SOLVAY’s sole discretion. SOLVAY shall have the sole responsibility, at its sole
cost and expense, for Product shipping, distribution and warehousing, for the
invoicing and billing of purchasers of the Product, for order confirmation in
accordance with SOLVAY’s customary practices, and for the collection of
receivables resulting from sales of the Product. All sales will be deemed made
pursuant to a contract between SOLVAY and the customer. Any Product returned or
recalled shall be shipped to SOLVAY, with any reasonable or authorized shipping
or other documented direct cost to be paid by SOLVAY.

 

4.4 Marketing Programs. ICOS shall have the ability to provide input on Product
marketing, promotion, and advertising programs through its representation on the
Commercial Committee, as further described in Article 6 below. Notwithstanding
the foregoing, SOLVAY shall have sole responsibility and discretion for making
final decisions regarding all Product-related marketing and advertising
programs, and for ensuring that all advertising and promotional materials for
AndroGel comply with applicable legal and regulatory standards.

 

        *Confidential Treatment Requested.



--------------------------------------------------------------------------------

4.5 Promotional Materials. SOLVAY shall provide to ICOS, without charge,
sufficient quantities of currently available promotional programs and materials
specific to the Product to enable ICOS to make effective Sales Calls as required
herein. Solvay shall provide ICOS with vouchers to enable patients to obtain
samples of the Product [*]; the appropriate amount of vouchers to be provided to
ICOS from time to time shall be discussed by the Commercial Committee. SOLVAY
shall provide access to [*]. Access to [*] shall be provided at no cost to ICOS,
provided that ICOS’ credited expense for use of [*], including [*], shall not
exceed $[*] per year.

 

4.6 SOLVAY Assistance. SOLVAY shall make available to ICOS, at SOLVAY’s expense,
a reasonable number of SOLVAY training, product and sales management personnel
to assist and consult with ICOS’s training, product and sales management teams
with regard to ICOS’s performance of its obligations hereunder.

 

4.7 Notice to ICOS. SOLVAY shall notify ICOS within forty-eight (48) hours of
(a) any recall or market withdrawal of any lot of Product, and within five (5)
business days for (b) any Warning Letter, Notice of Violation letter, or other
communication from FDA or any other governmental agency related to the
marketing, advertising, promotion, sales, or education efforts related to the
Product, (c) receipt of notice of any other potential regulatory or legal action
related to the Product from FDA or any other governmental agency, and (d)
receipt of any claim or legal action by a private Third Party related to the
marketing, advertising, promotion, sales, or education efforts related to the
Product. SOLVAY shall conduct any Product recall or market withdrawal in its
sole discretion, shall bear the full costs of such recall, and shall reimburse
ICOS for any actual documented out of pocket costs or expenses incurred by ICOS
as a result of such recall. Subject to Article 9 below, SOLVAY shall determine
in its discretion any response to any communication from FDA or any other
governmental agency related to the Product, provided, however, that to the
extent that any such matter involves or relates to ICOS Representatives or other
ICOS actions, the parties shall cooperate in good faith to agree on an
appropriate response or other course of action.

 

4.8 Development Programs. ICOS shall have the ability to provide input on
Product development programs through its representation on the Commercial
Committee, as further described in Article 6 below. Notwithstanding the
foregoing, SOLVAY shall have sole responsibility and discretion for all
development programs. SOLVAY will fund and coordinate all Phase II, III(b) and
Phase IV programs for the Product in its sole discretion.

 

4.9 Wholesaler Arrangements. [*] To the extent SOLVAY has entered into
arrangements as described herein with major wholesalers, it will use
commercially reasonable efforts to maintain such arrangements during the term of
this Agreement.

 

ARTICLE 5

JOINT OBLIGATIONS

 

5.1 Records and Audits. Each party shall keep records of the number and position
of Sales Calls by its Representatives in accordance with its usual internal
reporting procedures, and shall keep all other complete and accurate records as
are required to implement and administer this Agreement. If either party, in its
sole but reasonable judgment, determines that an audit of the other party’s
relevant books and records is desirable to verify the information supplied by
the other party pursuant to Section 2.8 or 3.2 or to verify the other party’s
compliance with the other terms of this Agreement, then the auditing party’s
designee, under duty of confidentiality to SOLVAY and ICOS, and provided such
designee is an independent certified public accountant or internal auditor (as
agreed to by the parties), may, on reasonable advance written notice, perform an
audit of the relevant books and records of the other party. Such audits shall
occur not more than once in any [*] period, unless the auditing party can show
the reasonable necessity of more frequent audits. The auditing party shall bear
all costs associated with such audit, unless the audit demonstrates that the
information supplied by the other party erred in such other party’s favor by
more than [*] percent ([*]%), in which case the audited party shall bear the
reasonable costs of the audit. Any adjustment to payment (with interest
calculated at [*] percent per annum) by either party to reconcile the difference
shall be due within thirty (30) days following the conclusion of the audit
process. The records that ICOS shall be entitled to audit under this Section 5.1
shall include, without limitation, all of SOLVAY’s internal accounting records
related to its calculations of Gross Sales, Net Sales, and Gross Margin, sales
calls and [*] reports and other records related to wholesaler inventory levels
of the Product.

 

        *Confidential Treatment Requested.



--------------------------------------------------------------------------------

5.2 SOLVAY Observation of Sales Calls. SOLVAY shall have the right from time to
time to accompany ICOS Representatives on Sales Calls to confirm ICOS’s
compliance with this Agreement; provided, however, that such visits by SOLVAY
shall be limited to those individuals approved by ICOS and any individuals from
SOLVAY accompanying the ICOS Representatives shall sign a confidentiality
agreement reasonably acceptable to ICOS.

 

5.3 Non-Solicitation/Non-Hire of Representatives. Each of the parties agrees
that it will not, without the other party’s prior written consent, during the
term of this Agreement and for a period of [*] thereafter, directly or
indirectly solicit for employment, offer employment to, hire, employ, or
otherwise contract with any Representative or district manager employed by the
other party, or in the case of SOLVAY, any Representative or district manager
employed by SOLVAY or Solvay Pharmaceuticals, Inc. (“Solvay”). Notwithstanding
the foregoing, a party shall be free to solicit, offer employment to, hire,
employ, and/or otherwise contract with a Representative or district manager of
the other party if such other party took action that terminated the employment
of such Representative, including without limitation any layoff or termination
for cause.

 

5.5 Compliance with Law/Standards of Conduct. In performing its obligations
under this Agreement, each party shall comply with all applicable federal,
state, and local laws, rules, regulations, ordinances, and other legal
requirements, including without limitation the Food, Drug and Cosmetic Act and
the Prescription Drug Marketing Act and the associated regulations. In addition,
each party will maintain during the term of this Agreement a compliance program
designed to prevent and detect violations of applicable laws relating to sales
and promotional activities; the program maintained by each party in the United
States will be designed in a manner consistent with the Compliance Program
Guidance for Pharmaceutical Manufacturers (the “Guidance”) issued in April, 2003
by the HHS Office of Inspector General, and will address, at a minimum, the
legal risk areas discussed in the Guidance (to the extent such party is
responsible under this Agreement for the relevant activities described in the
Guidance). Further, each party agrees that it will cause its Representatives to
act in accordance with industry standards, including without limitation the
Pharmaceutical Research and Manufacturers of America Code on Interactions with
Healthcare Professionals, and in a professional, ethical and lawful manner and
consistent with at least the same diligence used with regard to other products
promoted by such party in the Territory.

 

5.6 Market Research/Data. Each party also agrees to provide a copy of any market
research and/or market data that it obtains during the term of this Agreement
that is associated with the Product to the other party, free of charge, unless
such distribution is prohibited by the vendor providing the research or data or
would cause the party who obtained the research or data to incur additional
cost.

 

ARTICLE 6

COMMERCIAL COMMITTEE

 

6.1 Creation of the Commercial Committee. The parties hereby agree to the
creation of a Commercial Committee made up of [*] representatives of each party
to facilitate the administration of this Agreement. The Commercial Committee
shall discuss all matters relevant to this Agreement, including without
limitation promotion of the Product to the Target Audience and the progress of
the Sales Calls and other activities discussed herein. The Commercial Committee
shall, as it deems appropriate, also discuss other marketing, advertising,
development, and related programs related to the Product, as well as the Product
inventory and supply chain. Each party may designate and change its
representatives on the Commercial Committee by written notice to the other
party.

 

6.2 Regular Meetings. During the term of this Agreement, the Commercial
Committee shall meet at least [*]. Meetings may be called by either party on
thirty (30) days notice to the other, and, unless otherwise agreed, [*], with
such meetings alternating between the offices of the parties. A designated
representative of the party hosting the meeting shall chair that meeting.

 

        *Confidential Treatment Requested.



--------------------------------------------------------------------------------

6.3 Responsibilities of the Commercial Committee. The Commercial Committee shall
be the primary vehicle for interaction between the parties with respect to the
administration of this Agreement. Discussions of the Commercial Committee will
be documented in written minutes, circulated in draft and finalized within
thirty (30) days of each meeting. The Commercial Committee shall strive to reach
a consensus on all matters related to the Sales Calls to be performed by the
parties under this Agreement, provided that it shall not be required to reach a
consensus on matters that are reserved to SOLVAY’s discretion, as expressly set
forth herein.

 

ARTICLE 7

PRODUCT COMPLAINTS

 

7.1 Product Complaints. ICOS shall give SOLVAY notice of any complaint or
correspondence concerning the Product, including, but not limited to, any
adverse drug experience associated with the Product, in accordance with the
following procedure:

 

ICOS will provide all reports of adverse drug experiences, Product complaints
and medical information questions to SOLVAY at [*] (or other number provided by
SOLVAY) within [*] hours of report to ICOS. ICOS will transfer all telephone
calls it receives relating to the Product to this same number, ensuring that the
transfer has been successfully completed. Adverse drug experiences and Product
complaints received in writing by ICOS will be faxed to SOLVAY at [*] (or other
number provided by SOLVAY) within [*] of receipt by ICOS. ICOS will function
only as a conduit for complaint, adverse event and medical information handling.

 

7.2 SOLVAY Responsibility. SOLVAY or its designee shall remain fully responsible
for responding to or otherwise handling all medical inquiries, reports of
adverse drug experiences, and any complaints or similar problems concerning the
Product.

 

ARTICLE 8

TERM AND TERMINATION

 

8.1 Term.

 

  (i) This Agreement shall commence on the Effective Date and shall terminate on
December 31, 2006, unless extended or earlier terminated pursuant to this
Article 8.

 

  (ii) Notwithstanding the foregoing, unless either party has, prior to [*],
provided written notice to the other party that the notifying party does not
wish to extend the term of this Agreement, the parties shall (no later than [*])
enter into good faith negotiations regarding the terms under which this
Agreement shall be extended to December 31, 2007.

 

8.2 Termination by Either Party. This Agreement may be terminated by either
party as set forth below.

 

  (i) Either party may terminate this Agreement upon thirty (30) days prior
written notice to the other party for material breach of any obligation
hereunder, if such breach is not cured by the breaching party within such thirty
(30)-day period. Notwithstanding the foregoing, this Section 8.2(i) shall not
apply in the case of (a) a failure by ICOS to meet the Frequency Goal in a Sales
Quarter, which shall be cause for termination only in accordance with the terms
of Section 8.3(i) below, or (b) a failure to perform due to a Force Majeure
Event which shall be cause for termination only in accordance with the terms of
Section 8.2(v) below.

 

  (ii) Either party may terminate this Agreement upon [*] days written notice to
the other party if, (a) the Net Sales of the Product, for the period beginning
on the Effective Date and ending on September 30 2005, are less than [*] dollars
(U.S. $[*]) or (b) for the period January 1, 2006 to June 30, 2006, the Net
Sales of the Product are less than one [*] dollars (U.S. $[*]).

 

        *Confidential Treatment Requested.



--------------------------------------------------------------------------------

  (iii) Either party may terminate this Agreement upon thirty (30) days prior
written notice to the other party in the event that a generic version of the
Product which has been assigned an “A” rating with respect to therapeutic
equivalence by the FDA (including without limitation an AA, AB, or AT rating) is
launched by a third party in the Territory (i.e., it is actually sold at the
wholesale or retail level).

 

  iv) Either party may terminate this Agreement upon thirty (30) days prior
written notice to the other if the other party shall have become insolvent or
bankrupt, or shall have made an assignment for the benefit of its creditors, or
shall have sought protection or relief under any bankruptcy, insolvency
reorganization or other similar statute, or there shall have been appointed a
trustee or receiver of the other party; or

 

  (v) Either party may terminate this Agreement upon thirty (30) days prior
written notice to the other if the other party shall have failed to perform
hereunder as a result of a Force Majeure Event (as defined in Section 14.4
below) that continues unabated for a period of at least three (3) months,
provided that the non-performing party has not resumed full performance of its
obligations hereunder by the end of such thirty (30)-day period.

 

8.3 Termination by SOLVAY. This Agreement may be terminated by SOLVAY as set
forth below.

 

  (i) SOLVAY may terminate this Agreement upon thirty (30) days prior written
notice to ICOS if ICOS has failed to meet the Frequency Goal for [*], subject to
Section 2.2(c) above.

 

  (ii) SOLVAY may also terminate this Agreement upon thirty (30) days prior
written notice to ICOS (a) in the event that the Product is wholly withdrawn
from the market for more than thirty (30) days for any reason, or (b) if SOLVAY
elects to discontinue the sale of the Product for demonstrable safety or
efficacy reasons based upon the reasonable scientific or medical judgment of
SOLVAY’s senior medical officer, after evaluating information or circumstances
that, as demonstrated by SOLVAY, were not known or existing as of the Effective
Date.

 

8.4 Effects of Termination. Upon expiration or termination of this Agreement for
any reason, ICOS shall deliver to SOLVAY any and all of its inventory of Product
samples and other promotional material relating to the Product and SOLVAY shall
return to ICOS all property of ICOS that is in SOLVAY’s possession. Expiration
or termination of this Agreement shall not affect the remedies of the parties
otherwise available at law or equity in relation to any rights accrued under
this Agreement prior to expiration or termination.

 

8.5 Residual Payment. Upon expiration of this Agreement, ICOS will be
compensated in the form of a residual payment as follows:

 

  (i) If this Agreement expires as of December 31, 2006, SOLVAY shall pay ICOS a
residual payment equal to [*] percent ([*]%) of the Gross Margin on the amount
by which total Net Sales for [*] exceed [*] U.S. dollars (U.S. $[*]).

 

  (ii) In the event this Agreement is terminated prior to expiration by either
party in accordance with Section 8.2 or 8.3 above, no residual payment shall be
paid.

 

SOLVAY shall make any residual payment due hereunder by wire transfer of
immediately available funds, within forty-five (45) days following the last day
of the period used in calculating such payment, to an account designated by
ICOS.

 

        *Confidential Treatment Requested.



--------------------------------------------------------------------------------

ARTICLE 9

INDEMNIFICATION

 

9.1 Indemnification by SOLVAY. SOLVAY shall defend, indemnify and hold harmless
ICOS and its officers, directors, agents and employees (collectively, the “ICOS
Indemnitees”), from and against any and all liability, loss, damages and
expenses (including reasonable attorneys’ fees) as a result of any Third Party
claims, demands, costs or judgements (collectively, the “Third Party Losses”)
arising out of or resulting from:

 

  (i) any negligent or more culpable act or omission of SOLVAY, its directors,
officers, employees, agents or contractors, or

 

  (ii) any breach of this Agreement by SOLVAY, or

 

  (iv) the manufacturing, marketing, advertising, promotion, sale or use of the
Product, including without limitation: any product liability claims arising out
of the death of or injury to a Third Party; patent infringement claims or other
claims alleging the violation of the proprietary rights of a Third Party;
governmental prosecutions and other actions; private third-party claims related
to the marketing, advertising, promotion, or sale of the Product; and/or actual
documented costs and expenses (excluding lost profits) directly attributable to
a Product recall, or

 

  (v) any infringement claim related to ICOS’s use of the SOLVAY name or logo or
the SOLVAY trademarks, including AndroGel®, in connection with ICOS’s activities
under this Agreement.

 

Notwithstanding the foregoing, however, SOLVAY shall not be required to
indemnify ICOS under this Section 9.1 to the extent that such Third Party Losses
arise out of or result from: (1) the negligent or more culpable act or omission
of an ICOS Indemnitee,; and/or (2) any breach by ICOS of this Agreement (3)
claims based in whole or in part on representations, statements or materials of
ICOS that were not approved by Solvay. ICOS shall not be considered negligent
for purposes of this Section or Section 9.2 to the extent that any such Third
Party Loss arises out of ICOS’s use of the Product promotional materials,
Product labeling or other materials provided to ICOS by SOLVAY, as long as ICOS
has distributed or employed such materials in compliance with the terms of this
Agreement.

 

9.2 Indemnification by ICOS. ICOS shall defend, indemnify and hold harmless
SOLVAY and its officers, directors, agents and employees (collectively, the
“SOLVAY Indemnitees”), from and against any and all Third Party Losses arising
out of or resulting from:

 

  (i) any negligent or more culpable act or omission of ICOS, its directors,
officers, employees, agents or contractors, or

 

  (ii) any breach of this Agreement by ICOS.

 

Notwithstanding the foregoing, however, ICOS shall not be required to indemnify
the SOLVAY Indemnitees under this Section 9.2 to the extent that any Third Party
Losses arise out of or result from: (1) the negligent or more culpable act or
omission of any SOLVAY Indemnitee; and/or (2) any breach by SOLVAY of this
Agreement.

 

9.3 Indemnification Procedure. A person that intends to claim indemnification
under Section 9.1 or 9.2 of this Agreement (the “Indemnitee”) shall promptly
notify the party from whom it seeks indemnification (the “Indemnitor”) in
writing of any claim, lawsuit, or other action in respect of which the
Indemnitee intends to claim such indemnification. The Indemnitee shall permit
the Indemnitor, at its discretion, to settle any such claim, lawsuit or other
action and agrees to the complete control of such defense or settlement by the
Indemnitor; provided, however, that such settlement does not adversely affect
the Indemnitee’s rights hereunder or impose any obligations on the Indemnitee in
addition to those set forth herein in order for it to exercise such rights. No
such claim, lawsuit or other action shall be settled without the prior written
consent of the Indemnitor, which consent shall not be unreasonably withheld, and
the Indemnitor shall not



--------------------------------------------------------------------------------

be responsible for any legal fees or other costs incurred other than as provided
herein. The Indemnitee shall cooperate fully with the Indemnitor and its legal
representatives in the investigation and defense of any claim, lawsuit or other
action covered by this indemnification. The Indemnitee shall have the right, but
not the obligation, to be represented by counsel of its own selection and
expense.

 

9.4 Disclaimer of Consequential Damages. IN NO EVENT SHALL EITHER ICOS OR SOLVAY
BE LIABLE TO THE OTHER FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, OR PUNITIVE
DAMAGES OR LOST PROFITS ARISING UNDER OR AS A RESULT OF THIS AGREEMENT (OR THE
TERMINATION HEREOF). Notwithstanding the foregoing, this limitation shall not be
construed to prevent or limit either party from recovering actual damages caused
by a breach by the other party in performing its obligations hereunder.

 

9.5 SOLVAY Disclaimer. The parties agree that SOLVAY has made no representations
as to potential sales levels of the Product and ICOS has not relied upon any
such representations as to potential sales in entering into or performing this
Agreement.

 

9.6 Survival. This Article 9 shall survive the expiration or termination of this
Agreement.

 

ARTICLE 10

LICENSE TO CERTAIN PROPRIETARY RIGHTS

 

10.1 License to Trademark. SOLVAY represents and warrants to ICOS (i) that
SOLVAY owns the entire right, title and interest in and to the trademark
“AndroGel®” (hereinafter, the “Trademark”) in the Territory with respect to the
Product, and (ii) that all formal requirements in connection with the
maintenance and continuation of the rights pertaining to such Trademark,
including the payment of fees and taxes, have been and will continue to be
complied with, except where failure to comply would not be material. SOLVAY
grants to ICOS a sublicense to use the Trademark for the promotion of the
Product in the Territory during the term of this Agreement. SOLVAY and ICOS
agree that the Product will be sold in the Territory under the Trademark.

 

10.2 Obligations of ICOS. ICOS covenants and agrees that it shall:

 

  (a) use the Trademark without variation from its registered form. ICOS
acknowledges SOLVAY’s exclusive ownership of and rights to the Trademark, and
any use of the Trademark by ICOS shall inure to the benefit of SOLVAY. ICOS
shall not dispute or contest, directly or indirectly, at any time during or
after the term of this Agreement, in any manner, the validity or enforceability
of SOLVAY’s exclusive ownership of and rights to the Trademark (whether now
existing or hereafter created or obtained during the term of this Agreement), or
counsel, procure or assist any person to do so;

 

  (b) use the Trademark only as an authorized sublicensee for the promotion of
the Product in the Territory. ICOS hereby agrees to execute from time to time,
at the sole cost and expense of SOLVAY, such documents and agreements as SOLVAY
may require for the protection of SOLVAY’s ownership of and rights in the
Trademark in the Territory;

 

  (c) ensure that notices in form and substance reasonably satisfactory to
SOLVAY accompany any use by ICOS of the Trademark;

 

  (d) not use the Trademark or any part of the name of SOLVAY as part of its
corporate name, trade name, trading style or other means of corporate or
business identification or otherwise except as expressly permitted or required
by this Agreement;

 

  (e) not use or promote the Trademark otherwise than in connection with the
sale of the Product; and

 

  (f) carry on its business in the Territory in all respects in a manner
consistent with the protection and preservation of goodwill that may be
associated with the Trademark.



--------------------------------------------------------------------------------

10.3 Third Party Infringement. ICOS shall promptly notify SOLVAY if ICOS becomes
aware of any actual or potential infringement of, challenge to the validity or
ownership of, or use of the Trademark or any imitation or variation thereof in
the Territory, provided that ICOS shall not be required actively to monitor uses
of the Trademark to detect potential infringement by Third Parties. SOLVAY shall
have the sole and exclusive right to commence and prosecute any action or
proceeding in respect thereof, at its expense, and ICOS shall provide all
reasonable assistance in connection therewith. SOLVAY agrees to diligently
pursue an appropriate course of action in connection with such actual or
potential infringement of the Trademark by a Third Party, which may, in SOLVAY’s
sole discretion, include initiating legal proceedings, as SOLVAY may deem
necessary or appropriate to protect its rights to the Trademark in the
Territory. SOLVAY shall be solely entitled to any compensation or other payment
received in connection therewith. ICOS shall not commence any action or
proceeding involving the Trademark.

 

10.4 Other Proprietary Property. SOLVAY also hereby grants ICOS a license to use
copyrighted promotional materials, including, without limitation, marketing
slogans, created by or for SOLVAY for the Product, solely in connection with the
performance of its duties hereunder. ICOS agrees that SOLVAY owns all right,
title and interest in and to such property, including any and all additional
proprietary materials and other intellectual property that may be created after
the date hereof that relate to the Product and that which are created jointly or
solely by ICOS in connection with its performance of this Agreement. SOLVAY
hereby represents and warrants that all Product promotional materials and other
materials that it provides to ICOS under this Agreement do not and will not
violate the copyright or other proprietary rights of any Third Party.

 

ARTICLE 11

RELATIONSHIP OF PARTIES

 

11.1 Each party is performing hereunder as an independent contractor of the
other party and its employees and representatives are not eligible to
participate in any benefits programs offered by the other party to its
employees, or in any pension plans, profit sharing plans, insurance plans or any
other employee benefits plans. Each party acknowledges and agrees that it shall
be solely responsible for designing and administering any incentive program to
its Representatives in respect to their activity promoting the Product, provided
that it complies with the terms of this Agreement; and for paying all salaries,
wages, benefits and other compensation which its employees may be entitled to
receive in connection with the performance of this Agreement. Except as
specifically set forth herein, no employees or representatives of a party shall
have any authority to bind or obligate the other party to this Agreement in any
manner whatsoever, or to create or impose any contractual or other liability on
the other party or to make any statements or representations on behalf of the
other party, without such other party’s authorized written approval. For all
purposes and notwithstanding any provision of this Agreement to the contrary,
the parties’ legal relationship under this Agreement shall be that the parties
are independent of each other and not that of partners or joint venturers.
Nothing in this Agreement shall be construed as granting any rights or
obligations to any Third Party.

 

ARTICLE 12

CONFIDENTIAL INFORMATION

 

12.1 Definition of Confidential Information. During the term of this Agreement,
either Party (the “Disclosing Party”) may from time to time disclose or make
available to the other Party (the “Receiving Party”) scientific, technical,
trade or business information or materials that are treated by the Disclosing
Party as confidential or proprietary (the “Confidential Information”),
including, without limitation, information and materials related to calculations
of Gross Sales, Net Sales and Gross Margin, customers, customer lists, marketing
and sales strategies, product development plans, business strategies, and
compensation of the Disclosing Party’s Representatives. Confidential Information
shall include without limitation, (a) any information marked, labeled, or
otherwise identified as confidential or proprietary, and (b) information or
materials that would reasonably be identified or understood by the Receiving
Party as the confidential or proprietary information of the Disclosing Party,
even if they are not so marked, labeled, or otherwise identified. “Confidential
Information” shall not include information:

 

  (a) that is or becomes generally available to the public other than as a
result of disclosure thereof by the Receiving Party;



--------------------------------------------------------------------------------

  (b) that is lawfully received by the Receiving Party on a nonconfidential
basis from a Third Party that is not itself under any obligation of
confidentiality or nondisclosure to the Disclosing Party or any other person
with respect to such information;

 

  (c) that by written evidence can be shown by the Receiving Party to have been
independently developed by or for the Receiving Party; (d) that the Receiving
Party establishes by competent proof was in its possession at the time of
disclosure by the Disclosing Party and was not acquired, directly or indirectly
from the Disclosing Party; or

 

  (e) that is required to be disclosed by a law, regulation, or other legal
requirement, or by the order of a judicial or administrative authority, provided
that (1) the Receiving Party, to the extent reasonably practicable, provides the
Disclosing Party reasonable notice prior to any such legally required disclosure
in order to allow the Disclosing Party sufficient time to oppose such process
and/or to obtain protective or confidential treatment of such Confidential
Information, and (2) to the extent that a protective order or other legal
protection is not obtained by the Disclosing Party, the Receiving Party
discloses only that portion of the Confidential Information that is legally
required to be disclosed.

 

12.2 Non-Disclosure; Restricted Use. Except as otherwise expressly provided
within this Article 12 or elsewhere within this Agreement: (a) each party shall
keep the other party’s Confidential Information confidential and shall not at
any time disclose or otherwise make known or available the other party’s
Confidential Information to any person, firm, corporation or other entity,
without in each case the express prior written consent of the other party; and
(b) neither party shall use the other party’s Confidential Information for its
own account or for any purpose other than for performance under and otherwise in
accordance with the terms of this Agreement.

 

12.3 Confidential Information Storage. Without limiting the generality of
Section 12.2, the Receiving Party shall make reasonable efforts to retain all
the Disclosing Party’s Confidential Information in a secure place, in files
separate from any of the Receiving Party’s other information, data, reports or
other documents, with access to such Confidential Information limited to those
persons who are contractually obligated to comply with the confidentiality and
non-use obligations set forth in this Article 12 and who have a “need to know”
such Confidential Information for the purposes of carrying out the Receiving
Party’s obligations under this Agreement.

 

12.4 Return of Confidential Information. Upon termination of this Agreement, the
Receiving Party shall make reasonable efforts to promptly return all of the
Disclosing Party’s Confidential Information, including all copies thereof, and
shall make reasonable efforts to promptly delete any such Confidential
Information stored electronically. Notwithstanding the foregoing, the Receiving
Party may retain Confidential Information and copies thereof to the extent
necessary to comply, in the Receiving Party’s reasonable judgment, with any
legal requirements (and to prove compliance therewith) including, without
limitation, the terms of this Agreement, any subpoenas or other process, and
accounting and tax requirements.

 

12.5 Prior Confidentiality Agreement. This Agreement supersedes and replaces the
Mutual Confidentiality Agreement dated [*] (the “Prior CDA”), as of the
Effective Date of this Agreement. All Confidential Information (as defined in
the Prior CDA) that was exchanged by the parties under the Prior CDA shall be
deemed to be Confidential Information exchanged by the parties under this
Agreement and shall be subject to the terms of this Agreement.

 

12.6 Injunctive Relief. In addition to any other available remedies and
notwithstanding the requirements of Article 13, the parties shall be entitled to
obtain injunctive relief to prevent a threatened breach, breach, or continuing
breach of this Article 12.

 

        *Confidential Treatment Requested.



--------------------------------------------------------------------------------

12.7 Survival. The terms of this Article 12 shall survive the expiration or
termination of this Agreement for a period of [*] years thereafter.

 

ARTICLE 13

ALTERNATIVE DISPUTE RESOLUTION

 

13.1 Alternative Dispute Resolution. The parties agree to attempt to resolve any
claim or controversy arising out of or relating to this Agreement through good
faith negotiation between senior executives of each party. Should such
negotiations be unsuccessful, such claims or controversies shall be settled by
arbitration in [*] in accordance with the commercial rules of the American
Arbitration Association applying the laws of the jurisdiction of [*], except
that any claims or controversies concerning Confidential Information (Article
12) may alternately be resolved by a civil action in any court of competent
jurisdiction or any other method available under law or equity.

 

ARTICLE 14

MISCELLANEOUS

 

14.1 Representations and Warranties. Each party hereby represents and warrants
that:

 

(a) Such party has the corporate power and authority and the legal right to
enter into this Agreement and to perform its obligations hereunder, and there is
no contractual restriction or obligation binding on it that would be materially
contravened by execution and delivery of this Agreement or by the performance or
observance of its terms;

 

(b) The execution, delivery, and performance of this Agreement have been duly
authorized by all necessary corporate actions;

 

(c) This Agreement constitutes a valid obligation of such party and is binding
and enforceable against such party in accordance with the terms hereof; and

 

(d) Such party has not and will not during the term of this Agreement grant any
rights to any Third Party that would conflict with the rights granted to the
other party hereunder.

 

14.2 Insurance. Both parties shall individually maintain adequate insurance,
which may include self insurance, to protect against potential liabilities and
risk arising out of their respective activities under this Agreement and upon
such terms (including coverages, deductible limits and self-insured retentions)
as are customary for the activities to be conducted by the parties under this
Agreement and as are appropriate to cover the parties’ respective
indemnification obligations hereunder. Each party shall furnish to the other
evidence of such insurance, upon request. Such insurance information shall be
kept in confidence in the same manner as any other confidential information
disclosed by one party to the other. Neither party’s liability under this
Agreement shall be limited by the amount of insurance that it maintains.

 

14.3 Force Majeure. No party shall be liable for any failure to perform its
obligations hereunder where such failure results from causes beyond the
reasonable control of such party (a “Force Majeure Event”), including, without
limitation, strikes, lockouts, labor disputes, embargoes, acts of God, acts of
terrorism, inability to obtain labor or materials, governmental restrictions,
governmental regulations, governmental orders, judicial orders, enemy or hostile
governmental action, civil commotion, earthquake, fire or other casualty,
provided that the party claiming the Force Majeure Event has given prompt notice
thereof to the other party and uses reasonable efforts to to resume performance
hereunder as promptly as possible. The non-affected party shall be entitled to
terminate this Agreement in the event of a Force Majeure Event in accordance
with the provisions of Section 8.2(v) above.

 

14.4 Amendment. This Agreement may not be amended except in writing signed by
both parties.

 

        *Confidential Treatment Requested.



--------------------------------------------------------------------------------

14.5 Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of [*], without regard to choice of law principles.

 

14.6 Notices. Notices required under this Agreement shall be in writing and sent
by registered or certified mail, postage prepaid, or by facsimile and confirmed
by registered or certified mail and addressed as follows:

 

If to SOLVAY:

 

SOLVAY Pharmaceuticals, Inc.

901 Sawyer Road

Marietta, Georgia 30062

Attn: Harold Shlevin, Ph.D., President and CEO

 

With a copy to:

 

Vice President, Law

Solvay Pharmaceuticals, Inc.

901 Sawyer Road

Marietta, GA 30062

Fax: 770-578-5749

 

If to ICOS:

 

ICOS Corporation

22021 20th Avenue SE

Bothell, WA 98021

Attention:  Paul N. Clark

                    Chairman, CEO and President

 

With a copy to:

 

ICOS Corporation

22021 20th Avenue SE

Bothell, WA 98021

Attention: Vice President and General Counsel

Fax: 425-398-8950

 

All notices shall be deemed to be effective five (5) days after the date of
mailing or upon receipt if sent by facsimile (but only if followed by certified
or registered mail with confirmation). Either party may change the address at
which notice is to be received by written notice to the other party pursuant to
this Section 14.6.

 

14.7 Publicity. ICOS and SOLVAY agree not to disclose any terms or conditions of
this Agreement to any Third Party or to make any public statement about this
Agreement without the prior consent of the other party (which consent shall not
be unreasonably withheld or delayed) except to the extent required, in the
reasonable judgment of the disclosing party, by applicable law, rule,
regulation, or other legal requirement. Notwithstanding the foregoing, however,
each party shall be permitted to make such disclosure to its Affiliates,
provided that each party shall cause its Affiliates comply with the
non-disclosure obligations of this Section 14.7. The parties further acknowledge
their mutual intent to issue a press release regarding this Agreement at a
mutually agreeable time and agree that they shall coordinate the initial
announcement or press release relating to the existence of this Agreement so
that such initial announcement or press release by each is made
contemporaneously or is made as a joint press release.

 

        *Confidential Treatment Requested.



--------------------------------------------------------------------------------

14.8 Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid or unenforceable, it shall be modified, if
possible, to the minimum extent necessary to make it valid and enforceable or,
if such modification is not possible, it shall be stricken and the remaining
provisions shall remain in full force and effect, unless the deletion of such
provision or provisions would result in such a material change as to cause
completion of the transactions contemplated herein to be impossible and provided
that the performance required by this Agreement with such clause deleted remains
substantially consistent with the intent of the parties.

 

14.9 Headings. The headings set forth at the beginning of the various sections
of this Agreement are for reference and convenience and shall not affect the
meanings of the provisions of this Agreement.

 

14.10 Assignment. Neither this Agreement nor any interest nor duty hereunder
shall be assignable by either party without the prior written consent of the
other party. Notwithstanding the foregoing, either party may assign this
Agreement, in whole or in part, (a) to an Affiliate, or (b) in connection with
the merger, consolidation or transfer of all or substantially all of that
portion of the assigning party’s assets to which this Agreement relates,
provided that in each case the assigning party provides written notice of such
assignment to the other party and that the assignee has the rights and other
assets necessary to carry out the assigning parties obligations under this
Agreement. This Agreement will be binding upon and will inure to the benefit of
the parties’ permitted successors and assignees. .

 

14.11 Survival. The provisions of Sections 3.1 and 3.2 (only as to amounts
accrued to the expiration or termination date), 5.2, 5.4, 8.4, 8.5, , Articles
7, 9, 12, 13 and 14 shall survive the expiration or termination of this
Agreement for the time period set forth therein, or if no time period is set
forth therein, then indefinitely.

 

14.12 Entire Agreement. This Agreement sets forth the entire understanding
between the parties hereto as to the subject matter hereof and supersedes all
other documents, agreements, verbal consents, arrangements and understandings by
or between the parties with respect to the subject matter hereof.

 

14.13 Counterparts. The Agreement may be executed simultaneously in any number
of counterparts and may be executed by facsimile. All counterparts collectively
constitute one and the same Agreement.

 

14.14 Waivers and Remedies. The failure of either party to enforce any provision
of this Agreement will not constitute a waiver of the party’s rights to
subsequently enforce the provision.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the Effective Date.

 

ICOS Technology Services, LLC By:  

/s/ Leonard M. Blum

--------------------------------------------------------------------------------

Name:   Leonard M. Blum Title:   Vice President, Sales and Marketing Date:   28
Jan 2005 UNIMED PHARMACEUTICALS, INC. By:  

/s/ James B. Hynd

--------------------------------------------------------------------------------

Name:   James B. Hynd Title:   Senior Vice President, Commercial Operations
Date:   1/28/05



--------------------------------------------------------------------------------

SOLVAY PHARMACEUTICALS, INC. By:  

/s/ James B. Hynd

--------------------------------------------------------------------------------

Name:   James B. Hynd Title:   Senior Vice President, Commercial Operations
Date:   1/28/05